January 14, 2014




                                 JUDGMENT
                 The Fourteenth Court of Appeals
  JACOB MORRIS, INDIVIDUALLY AND AS NEXT FRIEND OF DANIEL
  CLINT MORRIS, DANIEL “CLINT” MORRIS, REGINA MORRIS, CINDY
STEPHENS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
                 OF DANIEL STEPHENS, Appellants

NO. 14-13-01016-CV                          V.

 ELIZABETH NICOLE MARIE NELSON A/K/A BETH NELSON, NICOLE
  RENEE TODD A/K/A NIKKI TODD, ASSOCIATED CREDIT UNION OF
TEXAS A/K/A ASSOCIATED CREDIT UNION A/K/A ASSOCIATED CU OF
TEXAS A/K/A ACU OF TEXAS A/K/A ACUTX A/K/A ACUTX INSURANCE
  SERVICES, AND CU FINANCIAL GROUP, LLC A/K/A CU FINANCIAL
GROUP A/K/A CU FINANCIAL GROUP L A/K/A CU FINANCIAL GRP LLC
 A/K/A CU FINANCIAL, CU FINANCIAL GROUP INSURANCE A/K/A CU
  FINANCIAL GROUP LLC, A SUBSIDIARY OF ASSOCIATED CREDIT
   UNION OF TEXAS, PROGRESSIVE COUNTY MUTUAL INSURANCE
          COMPANY, AND MASON MCMURRAY, Appellees
               ________________________________

      Today the Court heard appellees’ motion to dismiss the appeal from the
order signed by the court below on November 3, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants.
      We further order this decision certified below for observance.